Callahan, J. P.
(dissenting). I respectfully dissent. In my view, the record fails to support the majority conclusion that defendant’s attorney waived defendant’s right to a pretrial hearing on the issue of the execution of the search warrant. Defense counsel agreed that no hearing was necessary on the issuance of the warrant, but did request a hearing to determine whether the police officer executed the search warrant in compliance with its terms and the statute (CPL 690.50). The court improperly denied that request. The statute specifically provides that the officer must give notice of his authority and purpose to an occupant before entry and exhibit the warrant or a copy thereof upon request (CPL 690.50 [1]). The failure to knock and give notice prior to the execution of the warrant requires suppression of all evidence seized (see, People v Ferguson, 115 AD2d 333). Thus, it was essential for the court to conduct a hearing prior to the trial to determine whether the warrant was properly executed. We should, therefore, hold this appeal and remit the matter to County Court for a suppression hearing (see, People v Martinez, 111 AD2d 30). (Appeal from judgment of Onondaga County Court, Burke, J. —forgery, second degree.) Present—Callahan, J. P., Doerr, Boomer and Pine, JJ.